Exhibit XELR8 HOLDINGS EXPANDS AFFILIATION WITH MAJOR MEDICAL CENTER February 19, 2009 – XELR8 Holdings, Inc., (NYSE Alternext: BZI), at its annual distributor meeting last week in Las Vegas, announced an affiliation with the prestigious Steadman Hawkins clinic, located in South Carolina. The Steadman Hawkins Clinics have some of the best-trained and most experienced physicians in the field of sports medicine and orthopedic surgery. John Pougnet, CEO of XELR8 Holdings, Inc stated, “The affiliation with both the Steadman Hawkins Clinic and the Greenville Hospital System validate the importance of our product lines and have proven to show the many benefits that people experience who take our BAZI products as a nutritional supplement on a daily basis. Our sales and marketing efforts continue to increase our sales channels among current distributors and penetrate new distributors on a daily basis.” “Dr.
